Case 3:19-cv-00323-GCS Document 68 Filed 07/23/20 Page 1 of 8 Page ID #315




                       UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS


JOHNNY INGRAM,                                  )
                                                )
      Plaintiff,                                )
                                                )
 v.                                             )    Case No. 3:19-cv-0323-GCS
                                                )
 AARON CAMPBELL,                                )
 GREGORY DAVIS,                                 )
 and GARRETTE LEPOSKY,                          )
                                                )
                                                )
          Defendants.                           )


                             MEMORANDUM & ORDER


SISON, Magistrate Judge:

                          INTRODUCTION AND BACKGROUND


      Now before the Court is Plaintiff Johnny Ingram’s motion for summary judgment

on his Eighth Amendment violation for wrongful living conditions. (Doc. 52). Defendants

oppose the motion. (Doc. 6). Based on the reasons delineated below, the Court denies the

motion.

      Pursuant to 42 U.S.C. § 1983, Ingram filed his complaint for deprivations of his

constitutional rights that occurred at Menard Correctional Center (“Menard”). Ingram

alleges that while housed at Menard, officials subjected him to unconstitutional

conditions of confinement by housing him in a segregation cell with no lights for 88 days


                                       Page 1 of 8
    Case 3:19-cv-00323-GCS Document 68 Filed 07/23/20 Page 2 of 8 Page ID #316




(from October 16, 2017 to January 12, 2018). (Doc. 1). Ingram alleges that Defendant

Campbell placed him in a cell that did not have working lights and that he filed

grievances and sought help from Defendants, but nothing came of his requests. After

conducting a preliminary review pursuant to 28 U.S.C. § 1915A, the Court allowed

Ingram to proceed on one claim against Campbell, John Doe 1 and John Doe 2 for

subjecting him to unconstitutional conditions of confinement in violation of the Eighth

Amendment. (Doc. 8). Additionally, the Court added Frank Lawrence as a defendant in

his official capacity only for the purpose of responding to discovery aimed at identifying

the unknown defendants. (Doc. 8, p. 3). Thereafter, Ingram filed a first amended

complaint identifying and substituting Garrette Leposky as John Doe 1 and Gregory

Davis as John Doe 2. (Doc. 22, 24). On January 14, 2020, the Court denied Defendants’

motion for summary judgment on the issue of exhaustion of administrative remedies and

dismissed Lawrence as a party to the case. (Doc. 40).

         On June 9, 2020, Ingram filed the motion for summary judgment. (Doc. 52).

Defendants filed their opposition on July 13, 2020. (Doc. 62). Ingram filed a reply on July

21, 2020. (Doc. 65). As the motion is ripe, the Court turns to the merits of the motion.

                                                  FACTS1

         The following facts are taken from the record and presented in the light most

favorable to Defendants, the non-moving parties, and all reasonable inferences are drawn



1        The following facts are not disputed by the parties.

                                                Page 2 of 8
    Case 3:19-cv-00323-GCS Document 68 Filed 07/23/20 Page 3 of 8 Page ID #317




in their favor. See Ricci v. DeStefano, 557 U.S. 557, 586 (2009).

         At the time of the events alleged in the complaint, Ingram was housed in Menard

in the segregation unit. While housed in the segregation unit, Ingram was housed in

N2:08:23:U1.2

         Defendant Campbell was a Correctional Officer at Menard assigned to the

segregation gallery on eight (8) gallery. Defendant Davis is a Correctional Officer at

Menard who worked the midnight shift and was assigned to the six (6) and eight (8)

galleries in Menard’s segregation units between October 2017 and January 2018.

Defendant Leposky is a Sergeant at Menard and does not recall how often he worked in

the segregation unit on eight (8) gallery between October 2017 and January 2018.

         The record reveals that Ingram submitted a grievance dated January 9, 2018

regarding a light in his cell that was not working since October 16, 2017 and that he had

been in his cell for 84 days in the darkness. Additionally, Ingram’s grievance states: “[m]y

gallery officer has put in multipule [sic] work orders and nothing has happened. Ive [sic]

told officers on all three shifts about the situation. My 5 day officer (Campbell) has been

the only one to try and help me.” Mental Health Professional J. Weatherford, LCPC,

responded to the grievance on January 1, 2018 and scheduled Ingram with a pass to see

his Mental Health Professional, Mary Wilson. On March 1, 2018, Grievance Officer

Wandro found Ingram’s grievance moot as “Offender is seen regularly by Mental Health.


2       The record reflects that Ingram was transferred to Menard on September 14, 2017 and placed in
N2:02:16:L1.

                                             Page 3 of 8
Case 3:19-cv-00323-GCS Document 68 Filed 07/23/20 Page 4 of 8 Page ID #318




Non-operational light was fixed on 1/23/18. Offender has been treated by Optometrist.”

The next day, Chief Administrative Officer Lashbrook concurred with the grievance

officer. Ultimately, the Administrative Review Board denied Ingram’s grievance on

March 27, 2018.

       On January 12, 2018, Ingram was moved from cell N2:08:23:U1 (segregation cell)

to E:05:14:U1 (general population).

       Work Order #01/18/232 was issued to Nathan Seidel for North 2 and this work

order was completed on January 23, 2018.

       Section 504.620 of the Illinois Administrative Code deals with segregation

standards and provides in pertinent part:

             b)      Minimally, each cell shall be furnished with:
             ...
                     4)     Adequate     lighting      for   reading   and   observation
                            purposes.

20 ILL. ADMIN. CODE § 504.620


                                SUMMARY JUDGMENT STANDARD

       Federal Rule of Civil Procedure 56 governs motions for summary judgment.

Summary judgment is appropriate if the movant shows that there is no genuine dispute

as to any material fact and that the movant is entitled to judgment as a matter of law. See

Archdiocese of Milwaukee v. Doe, 743 F.3d 1101, 1105 (7th Cir. 2014)(citing FED. R. CIV. PROC.

56(a)). Accord Anderson v. Donahoe, 699 F.3d 989, 994 (7th Cir. 2012). A genuine issue of

material fact remains “if the evidence is such that a reasonable jury could return a verdict

                                         Page 4 of 8
Case 3:19-cv-00323-GCS Document 68 Filed 07/23/20 Page 5 of 8 Page ID #319




for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Accord

Bunn v. Khoury Enterpr., Inc., 753 F.3d 676, 681-682 (7th Cir. 2014).

       In assessing a summary judgment motion, the district court views the facts in the

light most favorable to, and draws all reasonable inferences in favor of, the nonmoving

party. See Anderson, 699 F.3d at 994; Delapaz v. Richardson, 634 F.3d 895, 899 (7th Cir. 2011).

As the Seventh Circuit has explained and as required by Rule 56(a), “we set forth the facts

by examining the evidence in the light reasonably most favorable to the non-moving

party, giving [him] the benefit of reasonable, favorable inferences and resolving conflicts

in the evidence in [his] favor.” Spaine v. Community Contacts, Inc., 756 F.3d 542, 544 (7th

Cir. 2014). The Court’s role at summary judgment is not to evaluate the weight of

evidence, to judge witness credibility, or to determine the truth of the matter. Instead, the

Court is to determine whether a genuine issue of fact exists. See Nat’l Athletic Sportwear

Inc. v. Westfield Ins. Co., 528 F.3d 508, 512 (7th Cir. 2008).

                                           ANALYSIS


       The Eighth Amendment can be violated by conditions of confinement in a jail or

prison when (1) there is a deprivation that is, from an objective standpoint, sufficiently

serious that it results “in the denial of ‘the minimal civilized measure of life’s

necessities,’” and (2) where prison officials are deliberately indifferent to this state of

affairs. Farmer v. Brennan, 511 U.S. 825, 834 (1994). See also Burton v. Downey, 805 F.3d 776,

786 (7th Cir. 2015). The Seventh Circuit “identified several situations that meet this

demanding test, including lack of heat, clothing, or sanitation.” Gray v. Hardy, 826 F.3d

                                           Page 5 of 8
Case 3:19-cv-00323-GCS Document 68 Filed 07/23/20 Page 6 of 8 Page ID #320




1000, 1005 (7th Cir. 2016)(quoting Gillis v. Litscher, 468 F.3d 488, 493 (7th Cir. 2006)). In

addition, “[s]ome conditions of confinement may establish an Eighth Amendment

violation in combination when each alone would not do so.” Gillis, 486 F.3d at 493.When

addressing the severity of conditions, courts must consider their cumulative effect. See

Gray, 826 F.3d at 1005. A prisoner’s inconvenience and discomfort, however, both fall

outside the Eighth Amendment. See Caldwell v. Miller, 790 F.2d 589, 600-601 (7th Cir.

1996).

     Specifically, Ingram argues that he is entitled to summary judgment stating:

     “Throughout this whole process the defendants claim that they had no
     knowledge of Plaintiff being housed in a cell without lights, but it is hard to
     fathom due the fact the only defense that the defendants had was that Plaintiff
     failed to exhaust administrative remedies. Also, by the grievance officer and
     the Chief Administrator Officer’s admission that the light indeed was not
     working, and was fixed on 1/23/18 that defendant did not know the lights in
     cell 8-23 did not work.”

(Doc. 52, p. 4-5). Defendants oppose the motion contending that Ingram failed to prove

the necessary elements of his Eighth Amendment claim. Specifically, Defendants contend

that Ingram failed to show that they were aware of his cell being without a working light

from October 16, 2017 until January 12, 2018. Defendants further argue that Ingram failed

to establish that an inference could be drawn that a substantial risk of serious harm

existed because of such conditions and that Ingram further failed to show that Defendants

knew or could have drawn an inference that such conditions did present a substantial

risk of serious harm. The Court agrees with Defendants.



                                         Page 6 of 8
Case 3:19-cv-00323-GCS Document 68 Filed 07/23/20 Page 7 of 8 Page ID #321




       Viewing the record in a light most favorable to Defendants, the Court finds that

there are material questions of fact as to whether Ingram has established a viable

condition of confinement claim against Defendants. This is a classic “he said, she said”

case which boils down to a credibility determination which must be decided by a jury.

At this point in the litigation, Ingram has not presented any evidence that any of the

named Defendants were both aware of and disregarded an excessive risk to his health

and safety.

       Lastly, the Court rejects Ingram’s argument that Defendants violated his

constitutional rights regarding his conditions of confinement claim because they did not

comply with Section 504.620 of the Illinois Administrative Code. A violation of a policy,

custom, or practice is not relevant to the claims in this case. See Thompson v. City of

Chicago, 472 F.3d 444, 454 (7th Cir. 2004)(noting that any deviation from internal policies

“is completely immaterial as to the question of whether a violation of the federal

constitution has been established.”); Watford v. Pfister, No. 19-3221, 2020 WL 3564666, at

*2 (7th Cir. July 1, 2020)(stating that “[r]egardless of how [plaintiff] frames his claims,

however, they all turn on an alleged violation of the state administrative code. And as the

district court correctly recognized, the violation of a state law is ‘completely immaterial

. . . of whether a violation of the federal constitution has been established.’”)(quoting

Thompson v. City of Chicago, 472 F.3d 444, 454 (7th Cir. 2006)). Based on the record, the

Court finds that there are genuine issues of material fact that preclude summary



                                        Page 7 of 8
Case 3:19-cv-00323-GCS Document 68 Filed 07/23/20 Page 8 of 8 Page ID #322




judgment in favor of Ingram as to his conditions of confinement claim against

Defendants.

                                    CONCLUSION

       Accordingly, the Court DENIES Ingram’s motion for summary judgment on his

Eighth Amendment violation for wrongful living conditions. (Doc. 52).

      IT IS SO ORDERED.

      Dated: July 23, 2020.                                     Digitally signed by
                                                                Magistrate Judge
                                                                Gilbert C. Sison
                                                                Date: 2020.07.23
                                                                13:17:39 -05'00'
                                               ___________________________________
                                               GILBERT C. SISON
                                               United States Magistrate Judge




                                      Page 8 of 8
